                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA


Michael L. Moore,                       )
                                        )
             Petitioner,                )             Civil Action No. 9:17-cv-2461-TLW
v.                                      )
                                        )
Bonita Mosley, Warden F.C.I. Edgefield, )                           ORDER
                                        )
              Respondent.               )
____________________________________)

       Petitioner Michael L. Moore brought this action, pro se, challenging his convictions and

sentence pursuant to 28 U.S.C. § 2241. ECF No. 1. This matter now comes before the Court for

review of the Report and Recommendation filed on January 12, 2018 by United States Magistrate

Judge Bristow Marchant, to whom this case was previously assigned pursuant to 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02(B)(2), (D.S.C.). ECF No. 16. The Report recommends that

this case be dismissed without prejudice and without requiring Respondent to file a return. Id. The

deadline to object to the Report was January 26, 2018. However, Petitioner did not file objections

to the Report or otherwise respond.

       This Court is charged with conducting a de novo review of any portion of the Magistrate

Judge’s Report and Recommendation to which a specific objection is registered, and may accept,

reject, or modify, in whole or in part, the recommendations contained in that Report. 28 U.S.C.

§ 636. In the absence of objections to the Report, this Court is not required to give any explanation

for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       The Court has carefully reviewed the relevant filings and notes that Petitioner has not filed

objections to the Report. For the reasons articulated by the Magistrate Judge, it is hereby

ORDERED that the Magistrate Judge’s Report, ECF No. 16, is ACCEPTED, and the Petition,
ECF No. 1, is DISMISSED without prejudice and without requiring Respondent to file a return.

See ECF No. 16; see also Beckles v. United States, 137 S. Ct. 886, 895 (2017) (“[T]he advisory

Sentencing Guidelines are not subject to a vagueness challenge under the Due Process Clause and

that § 4B1.2(a)’s residual clause is not void for vagueness.”).

       IT IS SO ORDERED. 1

                                                              __s/Terry L. Wooten______
                                                              Chief United States District Judge

February 4, 2019
Columbia, South Carolina




1
 Unlike in a § 2254 or § 2255 proceeding, it is not necessary for a petitioner to obtain a certificate
of appealability to appeal an order dismissing a § 2241 petition. Sanders v. O’Brien, 376 F. App’x
306, 307 (4th Cir. 2010).
